Los heclios están expresados en la opinión.
El Juez Asociado Sb. Audrey,
emitió la opinión del tribunal.
Bernardo Quintero y otro hermano presentaron en la Corte de Distrito de San Juan, Sección Primera, en el año 1913 de-manda contra Justina Morales en la que alegaron que a la muerte de su abuela materna María de León ocurrida en 1863 se hicieron en ese año las operaciones particionales de sus bienes en las que se adjudicaron por partes iguales a dichos dos hermanos, representados por su abuelo Felipe de León García, algunas reses y cierto número de cnerdas de terreno; que su dicho abuelo y tutor se hizo cargo de esos bienes hasta el año 1887 en que Bamón Oriozabala a quien los tenía entre-gados para su administración los entregó ante notario a Jus-tina Morales, esposa de su tutor, y a quien éste tenía confe-rido poder genera], entregando además metálico y algunos muebles; que la. demandada les ha entregado el terreno pero no los muebles, el dinero y el ganado, por lo que concluyeron suplicando que fuera condenada a hacer dicha entrega. Este *119pleito terminó por sentencia firme de 12 de agosto de 1913 por la que se declaró sin lugar la demanda como consecuen-cia de la excepción que a ella opuso la demandada alegando prescripción de la acción.
Posteriormente Bernardo Quintero solamente, presentó de-manda en el año 1914 contra Justina Morales en la que, enmen-dada, alegó: que en unión de su hermano Pedro heredaron de su abuela María de León por partes iguales varias reses, terrenos, muebles y metálico; que a la muerte de su abuela quedaron esos bienes en poder de Bamón Oriozabala quien más tarde los entregó por escritura pública a Justina Morales; que la demandada les lia entregado los terrenos, y que de no entregarle los otros bienes debe entregarle su importe por lo que concluyó suplicando que fuese condenada la de-mandada a hacer entrega de la mitad que en ellos le corres-ponde y en su defecto cierta cantidad de dinero.
Celebrado el juicio de este pleito se presentó, entre otras, pruebas,- la escritura de 26 de marzo de 1887. En ella com-parecen Oriozabala 3^ Justina Morales como mandataria general de su esposo Felipe de León y después de manifestar aquél que en 1883 había recibido de Felipe de León los. bienes de los menores Bernardo y Pedro Quintero para su adminis-tración hace entrega de ellos a Justina Morales, quien los re-cibe en su carácter de mandataria.
Otras de las pruebas fué el pleito y sentencia al principio reseñado.
Terminada la prueba del demandante pidió la demandada que se declarase sin lugar la demanda por versar sobre cosa juzgada 3T así lo resolvió la corte inferior por su sentencia de 11 de noviembre de 1915, cuya apelación por la parte deman-dante motiva este recurso.
Con los antecedentes expuestos aparece tan claro que la excepción de cosa juzgada fué propiamente alegada por la demandada y aplicada por el juez inferior que no necesita-remos tratar extensamente la cuestión. Los requisitos que para que ella exista requiere el artículo 1219 del Código Ci*120vil Revisado, o sea la más perfecta identidad entre las cosas, las causas, las personas de los litigantes y la calidad con que lo fueron, concurren en este caso. En ambos pleitos ha sido demandante Bernardo Quintero y demandada Justina Morales; en los dos han litigado en la misma calidad, pidiendo el apelante como heredero bienes que reclama de la apelada a quien cree con la obligación de entregarlos, o su equivalen-cia en dinero; las cosas que en uno y otro se piden son las mismas y por último la causa de acción es también igual. Por tanto, habiendo terminado el primer pleito por sentencia que declaró prescrita la acción de pedir, siendo firme, no puede volver a reclamar el demandante, cualesquiera que sean los errores que en ella existan, pues lo impide la excepción de ser cosa juzgada tal reclamación.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso ciados Wolf, del Toro y Hutchison.